As filed with the Securities and Exchange Commission on November 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:09/30/2011 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND ANNUAL REPORT Dated September 30, 2011 November 16, 2011 Dear Shareholders, We are pleased to present the Annual report of Concorde Funds, Inc. for the fiscal year ended September 30, 2011. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a net return of -6.38% for the fiscal year ending September 30, 2011.The Fund underperformed benchmark indices listed below that include a larger growth component, such as the S&P 500 and the NASDAQ, more than the Lipper Multi-Cap Value and Russell 3000 Value Total Return indices which include value equities that tend to resemble the typical holdings for the Fund.The difference in the nature of these typical holdings along with modest cash positions held on average during the year account for most of the performance deviation. Annualized Annualized* 6 Months* Full Fiscal Year* 5 Years Ending* 10 Years Ending April 2011-Sept 2011 Oct 2010-Sept 2011 Sept 2011 Sept 2011 Concorde Value Fund -19.27% -6.38% -6.47% 0.11% S&P 500 -13.78% 1.14% -1.18% 2.82% Russell 3000 Value Total Return -17.20% -2.22% -3.50% 3.58% Russell 2000 Total Return -23.12% -3.53% -1.02% 6.12% Lipper Multi-Cap Value -20.27% -5.49% -3.91% 3.00% NASDAQ National Composite -12.73% 2.38% 1.88% 5.18% * Source – Morningstar, Inc.; US Bancorp Fund Services, LLC The fiscal year included many volatile periods before concluding with a strong downtrend in August and September 2011, locking in a loss.Despite the drop at year end, we believe that current holdings represent very reasonable valuations with significant upside, even while projecting a very modest economic scenario over the next several years. Underlying the total return for the year was a wide variety of individual stock and sector performances.Industry groups meaningfully underperforming the overall fund include capital goods, media, retailing and financial services.Sectors which outperformed and generated positive total returns include commercial services, healthcare and technology hardware.Generally, the lagging groups are considered more economically sensitive and performed poorly during the last quarter as the domestic economy slowed and concerns over further weakness accelerated.Among the outperforming sectors, commercial services and healthcare businesses typically hold up well during times of weakness.The technology hardware holdings outperformed as business results continued to be strong even as the domestic economy slowed, reflecting international exposure and critical product demand. In commercial services, Waste Management was repurchased by the Fund as the stock reached attractive levels near the end of the year and rebounded nicely by year end.Healthcare oriented holdings Quest Diagnostics, Abbott Labs, Johnson & Johnson and new acquisition HCA Holdings all contributed positive total returns.Quest, Abbott and J&J each rose modestly and contributed meaningful dividends. On a percentage basis, the retailing and financial services holdings, Lowes Companies and Bank New York Mellon respectively, had the largest return losses.Both companies are long term holdings for the Fund and still represent undervalued scenarios at current prices.However, both have stalled in the recovery of their past earning power and growth prospects despite maintaining good profitability.Lowe’s has struggled with slow to recover spending on pre-owned housing in particular and Bank New York Mellon is adjusting to the significant new regulations and capital requirements posed on all financial institutions. Most of the capital goods holdings and both of the media/entertainment investments, Walt Disney Co. and Live Nation Inc., contributed negatively to overall returns. Disney business results actually held up quite well as the stock dropped modestly, offset by some dividend income. Financial results continue to recover modestly from the recession, with the broadcasting division performing better than the remaining operating businesses.Live Nation, which was repurchased at attractive levels during the year, dropped at the end of the year sell off, but remains attractive as business recovers and the integration with Ticketmaster continues.In capital goods, CAE, Titan International, and Illinois Tool Works generated negative returns while Deere & Co. posted an unrealized gain.Illinois Tool Works was sold in the last quarter at a minimal realized loss compared to cost as more attractive opportunities were uncovered.Exposure to Europe will hinder their prospects although they are an excellent diversified manufacturer.Titan, a new purchase, has a dominant niche in commercial tires worldwide and we believe is significantly undervalued.Deere & Co. continues to benefit from the strong international trends that still persist in agriculture supply and demand. The technology hardware holdings, Agilent, EMC Corp. and Dell Inc. all contributed positive returns for the fiscal year, despite generally considered being economically sensitive businesses.Dell, which was sold near year end, contributed the largest gain of the group for the year and proceeds were used to modestly increase positions in EMC and Agilent, which appear to have more upside potential at current price levels.Their recent business results have been fairly resilient and appear to have products in critical needs segments for their customers for the next several years.Another major technology area, software and services, had an overall negative contribution despite mixed individual stock results.Corelogic, a new addition during the year, dropped significantly after purchase as quarterly results disappointed.However, in August the management announced the hiring of bankers to explore strategic alternative which created a nice bounce in price.Although still below our cost basis, there appears to be additional short term upside to the stock price based on comments and our analysis of intrinsic value of the business.The remaining companies in this group, FISERV, Microsoft and Oracle all rose modestly during the year as their dominant product offerings maintained good customer demand and allowed the companies to exhibit pricing power to maintain excellent profitability.The long term outlook appears good for this group. 2 The remaining industry groups all had modest, mixed results and we will highlight a few of the notable holdings.Conoco Philips and ExxonMobil generated large double digit gains as Canadian Oil Sands and Penn West Petroleum, two Canadian energy stocks, fell for the year. Transportation stocks produced mixed results.Knightsbridge Tankers, a crude oil and dry goods ship owner rose nicely and contributed a significant dividend, while UPS and Union Pacific, a new purchase, dropped modestly. UPS and Union Pacific distribute growing dividends. AB InBev and General Mills, primarily involved in relatively defensive consumer goods products, continued to report good earnings and cash flow.AB InBev dropped modestly and General Mills rose for the year.Hanesbrands stock was essentially flat as the company continues to make strides in international growth and gain market share in their existing markets.We continue to see significant potential and valuation upside over the next several years.AON and Travelers, the Fund’s two insurance holdings with business tied primarily to the property and casualty markets, dropped modestly.Both companies are reporting good earnings during a weak pricing market and economy which should bode well when both the insurance and business markets firm up.Lastly, Exelon, the Fund’s single utility holding, continues to do reasonably well during a weak pricing environment related to low natural gas prices.As pricing firms into the future, earnings, cash flow and dividends should increase nicely over time. In summary, the past 12 months represent a modest pullback in the longer term recovery in the equity markets that began in March 2009.Volatility, particularly near the fiscal year end, has increased again; however, not to the levels reached in late 2008 and early 2009. We believe that current valuations are reflecting a reasonable amount of risk that is certainly present in the current domestic and international economic scenario and also reflecting a very modest to negative outlook for several years.As a result of these modest expectations we believe maintaining positions in businesses with good long term outlooks that have proven track records during difficult times is appropriate for investors.We will continue to manage the fund with a diversified mix of businesses that fit this criteria. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Concorde Value Fund Performance Comparison 9/30/2011 Value of $10,000 Invested on 9/30/2001 AVERAGE ANNUAL TOTAL RETURN 1 Year (6.38%) 3 Years (5.83%) 5 Years (6.47%) 10 Years 0.11% NOTE: The Russell 3000 Value Index measures the performance of the Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 consists of 500 selected stocks, most of which are listed on the New York Stock Exchange. It is a widely recognized unmanaged index of stock prices. Past performance is not predictive of future performance. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Portfolio Holdings by Sector at September 30, 2011 The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of September 30, 2011. 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES September 30, 2011 Fair Percent of Shares Value Net Assets COMMON STOCKS - 93.80% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Penn West Petroleum Ltd. (b) DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Aon Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. (a) HOME CENTERS Lowes Cos., Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2011 Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) LINE-HAUL RAILROADS Union Pacific Corp. $ % LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan (b) PROMOTERS OF PERFORMING ARTS, SPORTS & SIMILAR EVENTS WITH FACILITIES Live Nation Entertainment, Inc. (a) RADIO, TELEVISION & WIRELESS COMMUNICATION CoreLogic, Inc. (a) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2011 Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) SOLID WASTE LANDFILL Waste Management, Inc. $ % TOTAL COMMON STOCKS (Cost $7,830,941) SHORT-TERM INVESTMENTS - 6.92% INVESTMENT COMPANIES Fidelity Institutional Money Market Portfolio - Select Class, 0.07% (d) The STIC Prime Portfolio - Institutional Class, 0.06% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $645,797) Total Investments (Cost $8,476,738) - 100.72% Liabilities in Excess of Other Assets - (0.72)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 ASSETS Investments in securities, at fair value (cost $8,476,738) $ Cash Receivables Dividends Interest 27 Prepaid expenses Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS Year Ended September 30, 2011 Investment income Dividends (net of foreign taxes withheld of $6,358) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED GAIN AND UNREALIZED DEPRECIATION FROM INVESTMENTS Net realized gain on investments in securities Net decrease in unrealized appreciation on investments in securities ) NET LOSS FROM INVESTMENTS ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended Sept. 30, 2011 Sept. 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation of investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS — NET (Note 3) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year (including accumulated net investment income (loss) of $0 and $0, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Year ended September 30, PER SHARE DATA(1): Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total income (loss) from investment operations ) ) ) Less distributions: Distributions from net investment income — ) Distributions from net realized gains — — ) ) ) Total distributions — — ) ) ) Net asset value, end of year $ TOTAL RETURN %) % %) %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) %) % % Portfolio turnover rate 37
